L)ISMISS; Opinion issued January 29, 2013




                                            In The
                                mtrt uf q.iprats
                        Fiftii Htrict uf !Jrxai at 1at1a

                                     No. 05-12-01462-CV

               COASTAL FLYING CLUB, LLC, ET AL, Appellants
                                               V.
                    ROBERT H. CHAMBERS, ET AL, Appellees

                        On Appeal from the 439th Judicial District Court
                                   Rockwall County, Texas
                               Trial Court Cause No. 1-1 1-648

                                          OPINION
                Before Chief Justice Wright and Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       Before the Court is appellants’ January 13, 2013 unopposed motion to dismiss this

appeal. In the motion, appellants state they no longer wish to prosecute this appeal. We grant

appellants’ motion and dismiss the appeal. See TEx. R. App. P. 42.l(a)(l).


                                                                     I
                                                       AROJTR1T
                                                  //
                                                         JUSE
                                              /




121 462F.P05
                                             /




                                 (fnurt nf 41pra1%
                         1ift1i 1itrirt tif irxai at aI1a
                                            JUDGMENT

Coastal Flying Club, LLC, et a!, Appellant         On Appeal from the 439th Judicial District
                                                   Court, Rockwall County. Texas
No. 05-12-01462-CV          V.                     Trial Court Cause No. 1-1 1-648.
                                                   Opinion delivered by Chief Justice Wright.
Robert H. Chambers, et a!. Appellee                Justices Lang-Miers and Lewis participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        Subject to any agreement of the parties. it is ORDERED that appellees Robert H.
Chambers. Addison Aircraft Sales. me., and Paul L. Kroiss d/b/a Euro-Jet Aircraft recover their
costs of this appeal from appellants Coastal Flying Club. LLC. and The Duffy & Tina Oyster
Foundation. Inc.


Judgment   entered this January 29. 2013.




                                                  (‘\R( )I .‘N \VRI(iI ii’
                                                  (_liiii’ J(’SiI(’l